Exhibit 10.4

AMENDMENT NO. 14 TO THIRD AMENDED AND

RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 14 TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”) is entered into as of October 27, 2009 by and
among:

(a) Yellow Roadway Receivables Funding Corporation, a Delaware corporation (the
“Seller” or “YRRFC”),

(b) YRC Worldwide Inc., a Delaware corporation (the “Performance Guarantor”),

(c) JPMorgan Chase Bank, N.A. (“JPMorgan”), SunTrust Bank (“SunTrust”), Wachovia
Bank, National Association (“Wachovia”), and The Royal Bank of Scotland plc
(“RBS”) as successor to ABN AMRO Bank N.V. (each of the foregoing a “Committed
Purchaser”),

(d) Falcon Asset Securitization Company LLC, Three Pillars Funding LLC and
Amsterdam Funding Corporation (each of the foregoing, a “Conduit”),

(e) Wachovia, as letter of credit issuer (the “LC Issuer”),

(f) SunTrust Robinson Humphrey, Inc., Wachovia, RBS and JPMorgan (each of the
foregoing, a “Co-Agent”), and

(g) JPMorgan, as administrative agent for the Groups (together with its
successors and permitted assigns and in such capacity, the “Administrative
Agent” and together with the Co-Agents, and their respective successors and
permitted assigns, the “Agents”),

with respect to that certain Third Amended and Restated Receivables Purchase
Agreement, dated as of April 18, 2008, among the Seller, the Committed
Purchasers, the Conduits, the LC Issuer and the Agents (as amended, restated,
supplemented or otherwise modified from time to time, the “RPA”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to such terms in the RPA.

2. Amendments to RPA. Effective as of the Effective Date (as defined herein),
subject to the satisfaction of the conditions precedent set forth in Section 3
below, the RPA is hereby amended as follows:

(a) Section 1.5(d) of the RPA is hereby amended to insert the following proviso
immediately at the end thereof:

;provided that, with respect to any payment required to reduce the Effective
Receivable Interest to 100%, the Servicer shall not be required to remit such
payment under this Section 1.5(d) if the amount of such payment would be less
than $1,000,000.



--------------------------------------------------------------------------------

(b) Section 1.5(e) of the RPA is hereby amended to insert the following proviso
immediately at the end of the first sentence thereof:

;provided that, with respect to any payment required to reduce the Effective
Receivable Interest to 100%, the Servicer shall not be required to remit such
payment under this Section 1.5(e) if the amount of such payment would be less
than $1,000,000.

(c) Section 2.2(b) of the RPA is hereby amended to insert the phrase “, subject
to the terms of the Co-Agents’ Fee Letter,” immediately before the words “the
Seller shall pay”.

(d) Section 5.1(b) of the RPA is hereby amended to delete the word “and” at the
end of clause (v), to replace the period at the end of clause (vi) with a
semi-colon, and to insert the following clauses (vii) and (viii) in proper
numerical order:

(vii) Appointment of Independent Director. The decision to appoint a new
director of the Seller as an “Independent Director” for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and shall certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Director”; and

(viii) Deferral Termination Events or Deferral Suspension Events. The occurrence
of each Deferral Termination Event or Deferral Suspension Event under and as
each term is defined in the YRCW Credit Agreement, by a statement of the Chief
Financial Officer of the Seller.

3.

(a) Section 5.1(k)(vi) of the RPA is hereby amended and restated in its entirety
as follows:

(vi) at all times have a Board of Directors that includes at least two
(2) Independent Directors;

(b) Section 5.1(k) of the RPA is hereby amended to delete the reference to “and”
appearing at the end of clause (xii), to replace the period at the end of clause
(xiii) with a semi-colon followed by the word “and”, and to insert the following
clause (xiv) in proper numerical order:

(xiv) maintain its corporate charter in conformity with this Agreement, such
that (1) it does not amend, restate, supplement or otherwise modify its



--------------------------------------------------------------------------------

Certificate of Incorporation or By-Laws in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 5.1(k) of this Agreement; and
(2) its corporate charter, at all times that this Agreement is in effect,
provides for (x) not less than ten (10) days’ prior written notice to the Agents
of the replacement or appointment of any director that is to serve as an
Independent Director for purposes of this Agreement and (y) the condition
precedent to giving effect to such replacement or appointment that the
Administrative Agent shall have determined in its reasonable judgment that the
designated Person satisfies the criteria set forth in the definition herein of
“Independent Director.”

(c) Section 7.1(d) of the RPA is hereby amended and restated in its entirety as
follows:

(d) As at the end of any Calculation Period:

(i) the average of the Delinquency Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed 3.50% at any time;

(ii) the average of the Dilution Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed 12.00% at any time; or

(iii) the average of the Default Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed 3.50% at any time;

provided, however, in the case of each of the foregoing clauses (i), (ii) and
(iii), all Receivables owing from General Motors Corporation, its successors or
assigns or any of its Affiliates shall be excluded from all calculations of
Delinquency Ratios, Dilution Rations and Default Ratios for the month of May,
2009 and for each month thereafter.

(d) Section 7.1(f) of the RPA is hereby amended and restated in its entirety as
follows:

(f) The Effective Receivable Interest hereunder shall at any time exceed 100%;
provided that a Servicer Default shall not occur at such time if the amount of
the reduction to the Credit Exposure required in order to reduce the Effective
Receivable Interest to 100% is less than $1,000,000 .

(e) Section 7.1 of the RPA is hereby amended to insert clause (l) in proper
alphabetical order:

(l) Any Person shall be appointed as an Independent Director of the Seller
without prior notice thereof having been given to the Agents in accordance with
Section 5.1(b)(vii) or without the written acknowledgement by the Administrative
Agent that such Person conforms, in the reasonable judgment of the
Administrative Agent, with the criteria set forth in the definition herein of
“Independent Director.”



--------------------------------------------------------------------------------

(f) The definition of “Aggregate Reserve Percentage” set forth in Exhibit I to
the RPA is hereby amended and restated in its entirety as follows:

“Aggregate Reserve Percentage” means on any date of determination, the sum of
(a) the Loss Reserve Percentage, plus (b) the Discount Reserve Percentage, plus
(c) the Dilution Reserve Percentage, plus (d) the Servicer Fee Percentage, plus
(e) from and after November 30, 2009, if the Administrative Agent has not
notified the other Agents and the Seller that (i) it has received a report
regarding the audit of the Receivables in progress by FTI Consulting, Inc. as of
October 5, 2009, under Section 5.1(d) of this Agreement and (ii) all material
issues of noncompliance of Receivables with this Agreement or the Credit and
Collection Policy identified in such report have been resolved to the reasonable
satisfaction of the Committed Purchasers, the Audit Reserve Percentage.

(g) The chart appearing in the definition of “Calculation Period” set forth in
Exhibit I to the RPA is hereby amended and restated in its entirety as follows:

 

CALCULATION
PERIOD

  

CALENDAR MONTH

   ACCOUNTING
PERIOD    CORRESPONDING
DATES 8    August 2009    4 weeks    8/2/09 - 8/29/09 9    September 2009    5
weeks    8/30/09 - 10/3/09 10    October 2009    4 weeks    10/4/09 - 10/31/09
11    November 2009    4 weeks    11/1/09 - 11/28/09 12    December 2009    5
weeks    11/29/09 - 12/31/09 1    January 2010    4 weeks    1/1/10 - 1/30/10 2
   February 2010    4 weeks    1/31/10 - 2/27/10 3    March 2010    5 weeks   
2/28/10 - 4/3/10 4    April 2010    4 weeks    4/4/10 - 5/1/10 5    May 2010   
4 weeks    5/2/10 - 5/29/10 6    June 2010    5 weeks    5/30/10 - 7/3/10 7   
July 2010    4 weeks    7/4/10 - 7/31/10 8    August 2010    4 weeks    8/1/10 -
8/28/10 9    September 2010    5 weeks    8/29/10 - 10/2/10 10    October 2010
   4 weeks    10/3/10 - 10/30/10 11    November 2010    4 weeks    10/31/10 -
11/27/10 12    December 2010    5 weeks    11/28/10 - 12/31/10

(h) The definition of “Change of Control” set forth in Exhibit I to the RPA is
hereby amended and restated in its entirety as follows:

“Change of Control” means (i) the occurrence of a “Change of Control” under and
as defined in the YRCW Credit Agreement; or (ii) YRC Worldwide Inc. shall cease
to own, directly or indirectly, all of the outstanding shares of voting stock of
the Seller on a fully diluted basis; or (iii) YRC Worldwide Inc. shall cease to
own, directly or indirectly, all of the outstanding shares of voting stock of
each Originator on a fully diluted basis.



--------------------------------------------------------------------------------

(i) The definition of “Co-Agents’ Fee Letter” set forth in Exhibit I to the RPA
is hereby amended and restated in its entirety as follows:

“Co-Agents’ Fee Letter” means, collectively, (i) the fourth amended and restated
Co-agents’ fee letter, dated as of October 27, 2009 by and among the Agents, the
LC Issuer and the Seller and (ii) the Co-Agents’ fee letter, dated as of
October 27, 2009, between the Three Pillars Agent and the Seller, as each letter
may be further amended, restated, supplemented or otherwise modified from time
to time.

(j) The definition of “Fee Letters” set forth in Exhibit I to the RPA is hereby
amended to delete the reference to “Co-Agents’ Fee Letter” therein and to
substitute “Co-Agents’ Fee Letters” therefor.

(k) The definitions of “Group Commitment” and “Group Limit” set forth in Exhibit
I to the RPA are hereby amended and restated in their entirety as follows:

“Group Commitment” and “Group Limit” means, for each Group, the amount set forth
next to its name in the table below under the applicable column heading:

 

GROUP NAME

   GROUP LIMIT    GROUP COMMITMENT

Wachovia Group

   $ 73,333,333.00    $ 73,333,333.00

Falcon Group

   $ 139,666,667.00    $ 139,666,667.00

Three Pillars Group

   $ 87,000,000.00    $ 87,000,000.00

Amsterdam Group

   $ 100,000,000.00    $ 100,000,000.00

(l) The definition of “LC Sublimit” set forth in Exhibit I to the RPA is hereby
amended to delete the reference to “$105,000,000” therein and to substitute
“$84,000,000” therefor.

(m) The definition of “LIBOR Market Rate Index” set forth in Exhibit I to the
RPA is hereby amended and restated in its entirety as follows:

“LIBOR Market Index Rate” means, for any day, the interest rate per annum equal
to the three-month Eurodollar rate for U.S. dollar deposits as reported on the
Reuters Screen LIBOR01 Page or any other page that may replace such page from
time to time for the purpose of displaying offered rates of leading banks for
London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on such date, or if such day is not a Business Day, then the immediately
preceding Business Day (or, if not so reported, then as determined by the
Wachovia Agent from another recognized source for interbank quotation), in each
case, changing when and as such rate changes, plus any applicable gross-up for
reserves applicable to LIBOR fundings.



--------------------------------------------------------------------------------

(n) The definitions of “Liquidity”, “Liquidity Amount” and Liquidity
Notification Date” set forth in Exhibit I to the RPA are hereby deleted in their
entirety.

(o) The definition of “Stated Liquidity Termination Date” set forth in Exhibit I
to the RPA is hereby amended and restated in its entirety as follows:

“Stated Liquidity Termination Date” means October 26, 2010; provided that if the
Administrative Agent notifies the other Agents and the Seller that it has not
received evidence satisfactory to the Administrative Agent that the
Recapitalization Transaction has been completed on or prior to December 16,
2009, then the “Stated Liquidity Termination Date” shall be February 11, 2010.

(p) The definition of “Trigger Event” set forth in Exhibit I to the RPA is
hereby amended and restated in its entirety as follows:

“Trigger Event” means (a) from and after the earlier of (i) the date of
consummation of the Recapitalization Transaction and (ii) December 16, 2009, the
failure of the Performance Guarantor to maintain Available Cash equal to or
greater than $75,000,000 at all times, (b) the failure of the Performance
Guarantor to maintain, as of the end of the accounting periods set forth below,
Consolidated EBITDA in the minimum level set forth below next to such accounting
period (for each such period, “Minimum Consolidated EBITDA”);

 

Period

   Minimum Consolidated
EBITDA

For the fiscal quarter ending on June 30, 2010

   $ 65,000,000

For the two consecutive fiscal quarters ending September 30, 2010

   $ 135,000,000

For the three consecutive fiscal quarters ending December 31, 2010

   $ 200,000,000

For the four consecutive fiscal quarters ending March 31, 2011

   $ 270,000,000

For the four consecutive fiscal quarters ending June 30, 2011

   $ 270,000,000

For the four consecutive fiscal quarters ending September 30, 2011

   $ 280,000,000

For the four consecutive fiscal quarters ending December 31, 2011

   $ 270,000,000

For the four consecutive fiscal quarters ending March 31, 2012

   $ 300,000,000

For the four consecutive fiscal quarters ending June 30, 2012

   $ 330,000,000



--------------------------------------------------------------------------------

or (c) as of the end of the accounting periods set forth below, Capital
Expenditures of the Performance Guarantor and its Subsidiaries shall exceed the
amount set forth below next to such accounting period:

 

Period

   Maximum Capital
Expenditures

For the fourth fiscal quarter in 2009

   $ 30,000,000

For the four consecutive fiscal quarters ending December 31, 2009

   $ 60,000,000

For any single fiscal quarter in 2010

   $ 57,500,000

For the four consecutive fiscal quarters ending December 31, 2010

   $ 115,000,000

For any single fiscal quarter in 2011

   $ 72,500,000

For the four consecutive fiscal quarters ending December 31, 2011

   $ 145,000,000

For any single fiscal quarter in 2012

   $ 50,000,000

(q) Exhibit I to the RPA is hereby amended to insert the following definitions
in proper alphabetical order:

(i) “Available Cash” shall have the meaning specified in the YRCW Credit
Agreement.

(ii) “Independent Director” means a member of the Board of Directors of Seller
who (i) shall not have been at the time of such Person’s appointment or at any
time during the preceding five years, and shall not be as long as such Person is
a director of the Seller, (A) a director, officer, employee, partner,
shareholder, member, manager or Affiliate of any of the following Persons
(collectively, the “Independent Parties”): Servicer, any Originator, or any of
their respective Subsidiaries or Affiliates (other than the Seller), (B) a
supplier to any of the Independent Parties or the Seller, (C) a Person
controlling or under common control with any partner, shareholder, member,
manager, Affiliate or supplier of any of the Independent Parties or the Seller,
or (D) a member of the immediate family of any director, officer, employee,
partner, shareholder, member, manager, Affiliate or supplier of any of the
Independent Parties or the Seller; (ii) has prior experience as an independent
director for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(iii) has at least three years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.

(iii) “Recapitalization Transaction” shall have the meaning specified in the
YRCW Credit Agreement.



--------------------------------------------------------------------------------

(r) The Commitment set forth on the signature page for JPMorgan is hereby
amended to delete the reference to “$174,583,333.00” therein and to substitute
“$139,666,667.00” therefor.

(s) The Commitment set forth on the signature page for SunTrust is hereby
amended to delete the reference to “$108,750,000.00” therein and to substitute
“$87,000,000.00” therefor.

(t) The Commitment set forth on the signature page for Wachovia is hereby
amended to delete the reference to “$91,666,667.00” therein and to substitute
“$73,333,333.00” therefor.

(u) The Commitment set forth on the signature page for RBS is hereby amended to
delete the reference to “$125,000,000.00” therein and to substitute
“$100,000,000.00” therefor.

4. Conditions Precedent. This Amendment shall become effective on the date (the
“Effective Date”) when each of the following conditions precedent have been
satisfied or waived:

(a) the Administrative Agent shall have received the following, each in form and
substance satisfactory to the Administrative Agent: (i) counterparts of this
Amendment, duly executed by the Seller, each Agent and each Purchaser, (ii) a
duly executed copy of Amendment No. 12 to Credit Agreement, dated as of
October 27, 2009, among the Performance Guarantor, as borrower, the entities
party thereto as Canadian Borrowers, the entities party thereto as UK Borrowers,
the financial institutions party thereto and JPMorgan Chase Bank, National
Association, as administrative agent (“Amendment No. 12”), (iii) a fully
executed copy of the Fourth Amended and Restated Co-Agents’ Fee Letter of even
date herewith, duly executed by the Seller and each Agent and (iv) evidence
satisfactory to it that the Seller’s charter has been amended as necessary to
comply with the requirements set forth in Section 2(f) above;

(b) on or before December 16, 2009, the conditions precedent set forth in
Section 2 of Amendment No. 12 have been satisfied; and

(c) the Seller shall have paid the reasonable legal fees and disbursements of
the Administrative Agent’s counsel, Sidley Austin LLP, invoiced on or prior to
the date on which the conditions described in clauses (a) and (b) above have
been satisfied.

5. Representations and Warranties. In order to induce the other parties to enter
into this Amendment, (a) the Seller hereby represents and warrants to the
Agents, the LC Issuer and the Purchasers that after giving effect to the
amendments contained in Section 2 above, (i) no Servicer Default or Potential
Servicer Default exists and is continuing as of the Effective Date (as defined
herein), (ii) the RPA, as amended hereby, constitutes the legal, valid and
binding obligation of the Seller enforceable against it in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law) and (iii)



--------------------------------------------------------------------------------

excluding Section 3.1(k) of the RPA solely insofar as it relates to the absence
of a Material Adverse Effect of the type described in clause (i) of the
definition of such term (as to which no representation or warranty is made
hereby), each of the Seller’s representations and warranties contained in the
RPA is correct as of the Effective Date and (b) the Performance Guarantor hereby
consents to the amendment herein contained and ratifies and confirms that the
Performance Undertaking remains in full force and effect.

6. Ratification. Except as modified hereby, the RPA is hereby ratified, approved
and confirmed in all respects.

7. Reference to Agreement. From and after the Effective Date, each reference in
the RPA to “this Agreement”, “hereof”, or “hereunder” or words of like import,
and all references to the RPA in any and all agreements, instruments, documents,
notes, certificates and other writings of every kind and nature shall be deemed
to mean the RPA as modified by this Amendment.

8. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and disbursements)
incurred by the Agents in connection with the preparation, execution and
enforcement of this Amendment.

9. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW) WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.

10. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart via facsimile or other electronic transmission shall be deemed
delivery of an original counterpart.

<Signature pages follow>



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:     Name:   Title:   YRC
WORLDWIDE INC., as Performance Guarantor By:     Name:   Title:  



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC., as Three Pillars Agent By:     Name:   Title:
  SUNTRUST BANK, as a Committed Purchaser By:     Name:   Title:   THREE PILLARS
FUNDING LLC, as a Conduit By:     Name:   Title:  



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as a Committed Purchaser, as Falcon Agent and as Administrative Agent By:    
Name:   Title:   FALCON ASSET SECURITIZATION COMPANY LLC, as a Conduit BY:
JPMORGAN CHASE BANK, N.A., ITS ATTORNEY-IN-FACT By:     Name:   Title:  
WACHOVIA BANK, NATIONAL ASSOCIATION, as a Committed Purchaser, as LC Issuer and
as Wachovia Agent By:     Name:   Title:  



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Committed Purchaser and as Amsterdam Agent
By: RBS SECURITIES INC., as its agent By:     Name:   Title:   AMSTERDAM FUNDING
CORPORATION, as a Conduit By:     Name:   Title:  